         Case 1:17-cv-01813-KPF Document 96 Filed 01/28/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HAFEEZ SAHEED,

                          Plaintiff,
                                                    17 Civ. 1813 (KPF)
                   -v.-

KEVIN KENNY, WILLIAM NAKELSKI,                           ORDER
OU WU, and JOHN AND JANE DOES
1-10,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      Trial in this matter is scheduled to begin on October 12, 2021, at 9:00

a.m. The parties’ Joint Pretrial Order, motions in limine, requests to charge,

proposed voir dire questions, and any pretrial memoranda of law will be due

September 13, 2021. Any opposition papers will be due September 20,

2021. The final-pretrial conference will be scheduled for September 29, 2021,

at 10:00 a.m. in Courtroom 618 of the Thurgood Marshall Courthouse, 40

Foley Square, New York, New York.

      SO ORDERED.

Dated:       January 28, 2021
             New York, New York            __________________________________
                                                KATHERINE POLK FAILLA
                                               United States District Judge
